DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 7, 10-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brensinger (US 2004/0240943) in view of US Aids to Navigation System.
Regarding claims 1 and 18, Brensinger discloses an apparatus and method of using a marine navigational aid comprising: a flexible wrap [10] configured to be substantially conformally wrapped around a circumference of the piling without forming a waterproof seal [Paragraph 19], the flexible wrap at least substantially comprising a non-padded wrap formed of waterproof material [Paragraph 38]; at least one affixment mechanism [Paragraph 46] coupled to the flexible wrap and configured to affix the flexible wrap 1n an installed disposition around the piling at least partly above a corresponding waterline [Paragraph 36] such that at least part of the flexible wrap 1s ordinarily visible to an observing mariner using ordinary vision [inherent]; and a plurality of alphanumeric characters disposed on an exterior side of the flexible wrap when the flexible wrap is in the installed disposition around the piling [Paragraph 56]; disposing the flexible wrap around the piling at least partially above a corresponding waterline with the plurality of alphanumeric characters disposed outwardly of the piling [must be facing outward so they can be read]; employing the at least one affixment mechanism to secure the flexible wrap 1n the installed disposition around the piling [Paragraph 46].
Brensinger fails to disclose the plurality of alphanumeric characters are specifically used as a marine navigational aid to display content to an observing mariner.
The US Aids to Navigation System document teaches the use of beacons comprising single- pile structures or larger that are fixed to the earth’s surface and used to display alphanumeric information to mariners [beacon content, last paragraph of page 1; and shown in figures].
At the time of the invention, it would have been obvious to one or ordinary skill in the art to modify the alphanumeric characters of the Brensinger piling wrap to utilize the colors, shapes, and characters provided by the United States Coast Guard to distinguish navigable channels, waterways and obstructions adjacent to these to the recreational boater to help determine location, getting from one place to another or staying out of danger, thereby increasing safe navigation on the waterways [page 1, paragraphs 1-3].
Regarding claim 2, Brensinger further discloses the flexible wrap further comprises a substantially non-resilient flexible wrap [Paragraphs 19 & 38].
Regarding claim 4, Brensinger further discloses the flexible wrap has a height of at least eighteen inches [Paragraph 37].
Regarding claim 6, Brensinger further discloses the flexible wrap is sized so as to snugly overlap upon itself when in the installed disposition around the piling [Figures 1 & 3].
Regarding claim 7, Brensinger further discloses the flexible wrap has a rectangular shape when fully opened [Figure 2].
Regarding claim 11, Brensinger further discloses the plurality of alphanumeric characters are formed of a same material as the flexible wrap [Paragraph 56].
Regarding claims 10 and 13-16, the Brensinger-US Aids to Navigation System combination further teaches the plurality of alphanumeric characters are vertically disposed on the flexible wrap, the characters comprise visually contrasting colors, and multiple navigational aids on one wrap that are the identical or different [Paragraph 56 in Brensinger and per the Figures of the US Aids to Navigation System document].

Claim(s) 2, 5, 8, 9, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Brensinger-US Aids to Navigation System combination as applied to claims 1, 2, 4, 6, 7, 10-16 and 18 above, and further in view of Langham (US 9328476).
Regarding claims 3, 5, 8, 9 and 12, the Brensinger-US Aids to Navigation System combination fails to disclose the wrap is non-buoyant.
Langham teaches a dock boat protector for a piling [Figure 2] comprising a rubberized textile material or the like [Column 4, Lines 31-36] with a hook and loop connection system [Column 3, Lines 55-60].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the wrap of the Brensinger-US Aids to Navigation System combination by substituting the HDPE material for the rubberized textile material and hook and loop fastening system as described by Langham to provide a unit that is quicker to be able to be deployed/removed, can be stored in a greater number of places since it is more flexible, and utilized a fastening system that does not degrade the wrap structure with holes such that it can be re-used more frequently and also longer before deteriorating.
Specifically regarding claims 3, 8, 9, and 12, although not explicitly detailed in the combination, it would have been obvious to one of ordinary skill in the art to utilize a single ply acrylic fiber fabric and stitching for the hem and characters as it would have been well within the abilities of a skilled artisan to select a known fabric material to perform its intended function within the context of the invention. Further, stitching a hem for at least the hook and look fasteners would be required under such a combination, and stitching the characters would likewise have been obvious as changing the material would require a change in how the characters are formed.
Regarding claim 18 Brensinger-US Aids to Navigation System combination fails to disclose the wrap is non-buoyant.
Langham teaches a dock boat protector for a piling [Figure 2] comprising a non-buoyant wrap [Column 5, Lines 7-16].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the wrap of the Brensinger-US Aids to Navigation System combination by substituting the buoyant HDPE wrap with the non-buoyant wrap as described by Langam to better enable the wrap to be installed around a large pile by providing weight to toss/clear the ends around the pile [Column 5, Lines 7-16].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619